Mallard, C.J.
Defendant is and has been represented by privately employed counsel. The maximum punishment prescribed in the statute for a violation of G.S. 14-120 is imprisonment for ten years.
The- defendant, after entering a written plea of guilty to a violation- of G.S. 14-120, was questioned in open court by the judge. The judge, after making findings of fact, adjudged that the defendant’s .plea of guilty was entered freely, understanding^ and voluntarily.
There are no assignments of error appearing in the record.
We have carefully examined the record proper and find no error therein.
No error.
Morris and YaughN, JJ., concur.